Exhibit 10.12

AGREEMENT

This agreement is made and entered into by and between Chart Industries, Inc.,
hereinafter referred to as the “Employer”, and the United Steelworkers of
America, hereinafter referred to as the “Union”.

This Agreement covers those employees of the Employer as defined in Article I
–RECOGNITION of the Agreement for the purpose of wages, benefits, hours of work
and conditions of employment.

PREAMBLE

The purpose of this Agreement is to set forth certain standards governing
matters of wages, hours, terms and conditions of employment; and furthermore to
promote and insure harmonious relations between the Union, the Employer and its
employees, to provide for the operation of the plant in a manner that will
foster to the fullest extent possible the safety, welfare and health of
employees, economy of operation, quality and quantity of output, cleanliness of
the plant, protection of the property and maintain and improve the competitive
position of the Employer. It is recognized by this Agreement to be the duty of
the Employer, Union and the employees to cooperate individually and collectively
for the advancement of these objectives.

The parties recognize the attainment of these objectives is furthered by the
introduction of new equipment and product designs, new organization and
production methods, the enforcement of discipline for just cause, safety and
health measures, and the diligent efforts of all employees. The parties
recognize and agree that nothing in this Agreement shall be construed to
interfere with or prevent the accomplishment of the principles set forth above.

ARTICLE I
Responsibilities of the Parties

1.01 Each of the parties acknowledges the rights and responsibilities of the
other party and agrees to discharge its responsibilities under this Agreement.

1.02 The Employer, Union and its Local agree not to discriminate against any
employee or applicant because of race, creed, color, sex, age, national origin,
disability, Veterans’ status, union membership or activity or any other
characteristic protected under any other federal, state or local statute,
administrative regulation or ordinance.

 

It is the intent of the parties that any claim of discrimination under this
article will be processed through the Grievance/Arbitration provisions of this
Agreement before any charge is filed with any governmental agency.


1.03 All provisions of this Agreement shall apply alike to male and female
employees (masculine pronouns or references in the Agreement shall be deemed to
include feminine pronouns or references).

ARTICLE II
Recognition

2.01 The Employer agrees to recognize the Union as the sole and exclusive
collective bargaining agent for all full-time and regular part-time production
and maintenance employees of the Employer at its New Prague and Lonsdale,
Minnesota facilities except those classified as managers, supervisors, guards,
clerical and all other employees, as defined in the National Labor Relations
Act, as amended, as per certification by the National Labor Relations Board Case
No. 18-RC-16092.

2.02 The Employer shall not enter into any agreement with any employees covered
by this Agreement, individually or collectively, which in any way conflicts with
the terms and provisions of this Agreement.

ARTICLE III
Retention of Management Rights

3.01 Except as expressly modified or restricted by a specific provision of the
Agreement, all statutory and inherent managerial rights prerogatives and
functions are retained and vested exclusively with the Employer, including, but
not limited to, the rights in accordance with the Employer’s sole and exclusive
judgment and discretion:

  1.
   to reprimand, suspend, discharge, or otherwise discipline employees for just
cause;
  2.
   to determine the number of employees to be employed and the location of jobs;
  3.
   to hire employees, determine their qualifications and assign and direct their
work;
  4.
   to promote, demote for just cause, lay off, transfer or recall to work
employees;
  5.
   to maintain the efficiency of operations;
  6.
   to set the standards of productivity and/or services as to quality and
quantity to be rendered;


 

 

  7.
to determine the personnel, methods, means and facilities by which operations
are conducted;         8.
to set the starting and quitting time and number of hours and shifts to be
worked in accordance with Article XI;         9.
to expand, reduce, alter, transfer, assign jobs, departments or operations in
compliance with this Agreement;         10.
to close down or relocate the Employer’s operations or any part thereof;        
11.
to control and regulate the use of machinery, facilities, equipment, supplies
and other property of the Employer;         12.
to introduce new equipment or improved methods, production, distribution,
procedures, processes and maintenance methods, materials, machinery and
equipment;         13.
to determine the number, location and operation of departments, divisions and
other units of the Employer;         14.
to require the observance of safety rules, operating procedures and policy;    
    15.
to determine the methods of compliance with various federal and state
regulations; and to take whatever action is either necessary or advisable to
determine, manage and fulfill the mission of the Employer and to direct the
Employer’s employees;         16.
upon notification to the Union to issue, amend, revise, abolish and enforce
reasonable policies, rules, regulations and practices for the operation of the
plant and conduct of the employees. Any differences of opinion over the
reasonableness of such policies, rules, regulations or practices shall be
subject to the grievance procedure commencing at Step 4 within seven (7) days
after the Employer’s notification.         In exercising these rights the
Employer agrees to observe the other provisions of the Agreement.

3.02 The Employer’s or the Union’s failure to exercise any right, prerogative or
function hereby reserved to it or the Employer’s or Union’s exercise of any such
right, prerogative or function in a particular way, shall not be considered a
waiver of the Employer’s or Union’s right to exercise such right, prerogative or
function or preclude it from exercising the same in some other way not in
conflict with express provisions of this Agreement.

3.03 The Employer and the Union agree the Employer shall not contract out work
or services that would affect bargaining unit employees without first, notifying
the Union of such and second, meeting with representatives of the local Union
(upon their request) to confer and look at possible alternatives. The Employer
agrees that it will give due consideration to the Union’s suggested
alternatives.

ARTICLE IV
Union Membership

 

4.01 The Employer agrees that it will not interfere with the right of its
employees to become members of the Union and will not exercise discrimination,
interference, restraint or coercion against any employee because of membership
or non-membership in the Union.

4.02 The Employer agrees to allow two (2) union representatives, either from the
International Union or the Local Union, to meet quarterly on the Employer’s
premises with bargaining unit employees during non-work time in a designated
non-work area to solicit membership in the Union. Attendance at such a meeting
shall be voluntary.

4.03 The Union, its officers, members, agents or representatives shall not
intimidate or coerce employees into membership in the Union, nor shall they
discriminate against any employee because of non-membership in the Union.

ARTICLE V
Dues Check Off

5.01 The Employer agrees to deduct union dues and initiation or service fees
(for employees electing not to become union members) from wages of employees,
who voluntarily execute and provide the Employer with a written authorization to
make such deductions. The written authorization shall not be irrevocable for a
period of more than one (1) year, or beyond the termination date of this
Agreement, whichever occurs sooner. Deductions shall be made from the employee’s
wages the first (1st ) pay period of the month in which the payment is due.
Withheld amounts will be forwarded to the Union together with a record of the
amount and those for whom deductions have been made.

5.02 The Union shall indemnify and hold the Employer harmless against any and
all claims, demands, suits or other forms of liability that shall arise out of,
or by reason of action taken or not taken by the Employer for the purpose of
complying with any of the provisions of Article V., Dues Check Off, or in
reliance on any list, notice or assignment furnished under any such provisions.

5.03 Any refunds due an employee because of duplicate or incorrect payment to
the Union will be refunded to the employee by the Union.

5.04 Where an employee has insufficient earnings for the complete deduction in
the pay period agreed upon, no deduction of any amount shall be made. In other
cases, where the Union informs the Employer in writing of the omission of a
properly authorized deduction, the deduction shall be made in the next month’s
pay period.

5.05 The provisions of this Article shall be effective in accordance and
consistent with applicable provisions of federal and state law.

5.06 All the Employer’s obligation under this Article of the Agreement to deduct
dues or fees and to forward dues/fees to the Union shall end upon the expiration
of this Agreement.

ARTICLE VI
NO STRIKE – NO LOCKOUT

6.01 During the term of this Agreement, the Union, it’s officers,
representatives, stewards, grievance persons, committee members and other
employees shall not, in any way, directly or indirectly, instigate, authorize,
cause, assist, encourage, condone, engage in or participate in any strike,
sympathy strike, slowdown, picketing or any interruption of work at any of the
Employer’s operations for any reason whatsoever. The Employer agrees there shall
be no lockout of employees.

6.02 In the event of an unauthorized strike, sympathy strike, slowdown,
picketing or any interruption of work in any form by the employees, a
representative of the International and local Union shall immediately, upon
request of the Employer, by public notice disavow the unauthorized cessation of
work or disruptive activity and the Union shall take immediate action to induce
such employees to return to work and cease such activities.

6.03 The failure or refusal on the part of any employee to comply with section
6.01 of this Article shall result in immediate discipline up to and including
discharge and such discipline shall be subject to the grievance procedure in
Article XVII only as to the question of fact as to whether or not such
employee(s) did engage in such activities. The failure or refusal by a Union
officer, representative, steward, grievance person or committee person to comply
with the provisions of Section 6.01 of this Article constitutes leading or
instigating a violation of Section 6.01, it being specifically agreed that the
Union officers, agents, representatives, stewards, grievance persons or
committee persons, by accepting such positions have assumed responsibility of
affirmatively preventing violations of Section 6.01 of this Article by reporting
to work and performing work as scheduled and/or required by the Employer.

ARTICLE VII
SUCCESSORSHIP

7.01 In the event of a transfer, sale, assignment or closure of the Employer’s
New Prague and/or Lonsdale operations, the Union shall be notified as soon as
practical in advance of such action. Upon written request of the Union, the

Employer agrees to meet and confer about the effects of such transfer, sale,
assignment or closure upon the bargaining unit employees.

ARTICLE VIII
Bargaining Unit Work

8.01 Persons whose regular jobs are not in the bargaining unit shall not perform
work so as to replace regular workers or operators on the job, except for the
purposes of instruction or management training, in which case such trainees
shall not displace or replace any employees in any classification.
Non-bargaining unit employees may perform experimental, development and research
work as deemed necessary by the Employer.

8.02 It is understood that up to twenty five (25) Coordinator positions and
future Coordinator positions may continue to perform bargaining unit work as
they previously performed prior to the existence of the collective bargaining
agreement. It is further understood that the parties agree that the Employer may
increase the number of Coordinators by one (1) for every twenty (20) newly
created bargaining unit positions.

8.03 It is further understood that non-bargaining unit employees may perform
bargaining unit work in response to emergency situations.

8.04 In consideration of the above, the Employer in case of reduction of the
work force, in accordance with Article XV – Seniority and Lay Off, shall reduce
the number of Coordinators by one (1) for every twenty (20) bargaining unit
employees layed off.

ARTICLE IX
Pay

9.01 The Employer agrees to pay all bargaining unit employees weekly. The
specific payday, check distribution and method shall be established by the
Employer.

9.02 Unless notified not to report at least two (2) hours prior to the start of
their shift, employees who are scheduled and report to work and are prevented
from working by conditions outside the control of the Employer to include but
not limited to acts of God or power outages shall be granted two (2) hours
Report Pay at the employee’s regular straight time hourly rate. However, this
shall not apply to an employee(s) who are absent without approval on such
previous scheduled work day. Report Pay shall be considered as time worked for
purposes of overtime calculation.

9.03 At the Employer’s discretion, an employee called back to work after
completion of his regularly scheduled shift, shall be granted two (2) hour
Recall Pay at the employee’s regular straight time hourly rate or may be
assigned two (2) more hours work. Recall Pay shall be considered as time worked
for purposes of overtime.

9.04 Effective January 16, 2000 all pay rates will be increased by forty eight
(48)cents per hour. Effective January 1, 2001 all pay rates will be increased by
fifty (50) cents per hour.

ARTICLE X
Job Classifications

10.01 Each employee covered by this Agreement shall be classified by the
Employer and receive the hourly rate in accordance with Appendix A of this
Agreement.

10.02 During the term of this Agreement, the Employer shall retain the sole
discretion to establish, modify and determine the job content of any new or
existing job/classification. In the event the Employer establishes a new job or
changes an existing job, the Employer will provide written notice to the Union
in advance of such Employer action.

10.03 Upon written request from the Union, the Employer shall meet and discuss
with the Union the wage rate (pay group) established for the new or changed job
classification and the rate (pay group) agreed upon shall become part of the
Agreement. Such meeting shall be on non-work time unless determined otherwise by
the Employer.

10.04 Employer retains the right to assign employees to perform any work within
any pay group. If an employee is temporarily assigned to a lower pay group, the
employee shall retain their current rate of pay. If an employee is temporarily
assigned to a higher pay group, the employee shall receive the rate of pay of
that pay group effective with the start of the second (2nd ) pay period.

10.05 Employer retains the discretion to hire anywhere within the pay group
range.

10.06 There shall be automatic three (3) month incremental increases unless
documented deficiencies in performance or skill issues exist which may call for
increase deferrals not to exceed thirty (30) days. Employer shall notify the
Union of any such deferrals.

ARTICLE XI
Hours of Work

11.01 The employee’s current work day is the following:
  A.
   The day shift commences at 5:45 a.m. and is concluded in eight (8) hours at
2:15 p.m., Monday through Friday.
  B.
   The night shift commences at 2:45 p.m. and is concluded in ten (10) hours at
12:45 a.m., Monday through Thursday.
  C.
   The weekend shift commences at 3:00 p.m. and is concluded in twelve (12)
hours at 3:00 p.m., Sunday, Friday and Saturday, with Sunday being that start of
the weekend shift.


11.02 All day shift employees will receive a thirty (30) minute unpaid lunch
break. Employees leaving the premises for lunch must clock out and clock in upon
return. Employees are not permitted to work through their lunch period.


11.03 The Employer shall provide two (2) paid fifteen (15) minute day shift
breaks. Night shift employees shall receive three (3) fifteen (15) minute paid
breaks with no lunch period. The week end shift shall receive four (4) fifteen
(15) minute paid breaks. Employees who leave the facility during their break
must clock out and in upon return. Employees scheduled to work overtime of two
(2) hours or more prior to the start of their regular scheduled shift, shall
receive an additional fifteen (15) minute break immediately preceding the start
of their regular shift. Employees scheduled to work overtime two (2) or more
hours after the completion of their regular shift, shall receive an additional
fifteen (15) minute break prior to the start of the overtime work.


11.04 The hours worked each day or per week will be established to meet work
requirements and will be at the sole discretion of the Employer and my be
changed from time to time with seventy-two (72) hours advance notice when
reasonable and practical to provide such notice.


11.05 This Article shall not be construed to be a guarantee of hours of work per
day or per week.


11.06 The term full time employee shall be defined for purposes of this
Agreement as an employee who is in a schedule consisting of 40 hours per week

11.07 Employees scheduled to work the second shift shall receive a .50 cent per
hour shift premium added to their regular hourly base rate. Employees scheduled
to work the thirty-six (36) hour weekend shift shall receive an 11.1% increase
in hourly base rate as shift premium.


ARTICLE XII
Holiday


12.01 The Employer shall provide the following paid holidays: New Year’s Day,
Memorial Day, Good Friday, Fourth of July, Labor Day, Thanksgiving Day, Friday



 

after Thanksgiving, Christmas Eve Day, Christmas Day and Two (2) Floating
Holidays.


12.02 If the holidays fall on a Saturday or Sunday, the Employer will designate
either the preceding Friday or the following Monday as the day of observance.


12.03 A full-time employee, who is not on a leave of absence or lay off, shall
receive as holiday pay his regularly scheduled hours of work at his straight
time rate provided:



   A. The employee is on the active payroll of the Employer and has worked 30
calendar days for the Employer.

   B. The employee works the scheduled work day immediately preceding and
immediately following the holiday unless the employee has an approved absence or
approved time off. Requests for absence or time off must be made and approved no
later than twenty-four (24) hours prior to the requested time off.

12.04 Should a holiday occur within an employee’s vacation period, it shall not
be counted as part of such vacation. A day may be added to the vacation period,
at the discretion of the employee, provided the employee works his scheduled
shift prior to and after the vacation period.


12.05 Unless otherwise agreed upon, employees shall not receive holiday pay for
holidays which occur after the expiration of this Agreement and before the
execution of any succeeding Agreement.


ARTICLE XIII
Leave of Absence


13.01 Leaves of absence without pay may be granted at the sole discretion of the
Employer. The Union shall be provided a copy of the approved leave request.


13.02 Any employee on leave of absence who shall take such leave for the purpose
of employment elsewhere shall be considered as voluntarily quit.


13.03 A leave of absence will be granted to an employee to work with the
International Union for a period not to exceed two (2) years and may be renewed
for a period of time not to exceed one (1) year. Only one (1) employee may be on
International Union leave at one time. An employee on International Union leave
shall not earn or accrue seniority for the period of the leave. Upon termination
of the leave, the employee will be returned to a similar position and pay group
to the one they left.



13.04 The Employer and the Union agree to comply with the provisions of the
Americans with Disabilities Act, Family Medical Leave act and Veterans
Reemployment Act.

13.05 An employee who has been elected or appointed by the Union to attend an
International, District or State Convention or Steelworker Educational
Program(s) will be granted by the Employer a leave of absence without pay for
this purpose. Not more that four (4) employees will be granted such leave twice
(three (3) times with the commencement of the second year of the Agreement)* a
year and they must give the Employer a minimum of two (2) weeks written notice.
This notice must be confirmed by the local union. Each leave will not exceed one
(1) week duration.

13.06 A full time seniority employee requiring time off due to the death in the
immediate family (spouse, mother, father, child, brother, sister, stepmother,
stepfather, stepchild, and current mother-in-law, father-in-law, daughter-in-law
and son-in-law) may be granted a leave of absence with pay for the hours the
employee may have worked up to a maximum of three (3) consecutive working days.
A maximum of one (1) day leave of absence with pay may be granted in the event
of the death of the employee’s grandmother, grandfather and current
grandmother-in-law, grandfather-in-law, brother-in-law, sister-in-law or
grandchild.

13.07 Such leave of absence shall be counted as time worked for purposes of
computing overtime pay.

13.08 Upon Employer request, the employee may be required to provide validation
of death in order to be paid for such time off.

13.09 An employee who is required to report for jury duty on a day the employee
is scheduled to work shall be excused from work on that day. The employee must
notify his supervisor immediately upon receiving notice. The Employer shall pay
the difference between the employee’s jury duty pay and the employee’s regular
straight time pay. In order to received such pay, the employees must submit to
the Human Resources Department valid written proof indicating the dates, time
served and the amount of compensation for such services.

This section will not apply where an employee voluntarily seeks such service.

13.10 An employee must report to work on all days scheduled when the jury is not
in session. Employees who serve less than four (4) hours of jury duty are
expected to work one-half (1/2) their shift. Those employees who serve four (4)
hours or more of jury duty will be paid for their full shift. Night and weekend
shift employees shall be excused early from their work shift when they are
required to

report for jury duty the following day. Jury duty shall be counted as time
worked for purposes of overtime calculation.

13.11 Employees will be granted a military training leave of absence if they are
required to take time off for attendance at a summer training camp. Employees
are required to provide to the Employer a copy of any notification requiring
such time off immediately upon receipt by the employee. The Employer will not
pay wages for this time period but the employees may elect to use earned PTO.

ARTICLE XIV
Overtime

14.01 All hours worked in excess of forty (40) in a scheduled work week
(thirty-six (36) for the weekend schedule) shall be paid at one and one-half
(1-1/2) times the employee’s straight time rate of pay. An unscheduled day will
be paid at the straight time rate up to the forty (40) hour requirement if not
previously satisfied. Unless specified otherwise within this Agreement, approved
paid leaves of absence or paid personal time off shall be considered as time
worked for purposes of overtime calculations.

14.02 An employee assigned to the first shift shall be paid two (2) times his
regular straight time hourly rate for all hours worked on Sunday provided he has
worked the equivalent amount of hours on Saturday. If the employee has not
worked an equivalent amount of hours on Saturday, he will be paid one and
one-half (1-1/2) times his regular straight time hourly rate for all work
performed on Sunday.

14.03 An employee assigned to the weekend shift shall be paid two (2) times his
regular straight time hourly rate for all hours worked on the fifth (5th) day
provided he has worked the equivalent amount of hours the fourth (4th) day. If
the employee has not worked an equivalent amount of hours on the fourth
(4th)day, he will be paid one and one-half (1-1/2) times his regular straight
time hourly rate for all worked performed the fifth (5th) day.

14.04 An employee assigned to the second (2nd) shift shall be paid two (2) times
his regular straight time hourly rate for all hours worked on the seventh (7th)
day provided he has worked an equivalent amount of hours on either the fifth
(5th) or sixth (6th) day. If the employee has not worked an equivalent amount of
hours on the fifth (5th) or sixth (6th) day, he shall be paid on and one-half
(1-1/2) times his regular straight time hourly rate for all work performed on
the seventh (7th) day.

14.05 Employees are expected, as a condition of employment, to work overtime.

 

11

14.06 When overtime is required, the Employer will make every effort to notify
employees at least two (2) hours prior to the end of the shift or the day before
the employees scheduled day off.

14.07 The Employer will attempt to distribute overtime hours evenly among
qualified employees within specific departments, regardless of shift, when
overtime is required.

ARTICLE XV
Seniority and Lay Off

15.01 All new employees or an employee rehired after loss of seniority shall be
considered to be on probation for the first ninety (90) calendar days of
continued employment with the Employer, measured from the most recent date of
hire. The Employer, upon written request to the Union, may extend the
probationary period for an additional thirty (30) calendar days. During the
probationary period, such employee(s) may be discharged for any cause at the
discretion of the Employer without recourse to the grievance and arbitration
procedure of the Agreement and without notification to the Union. After an
employee completes his probationary period, the employee shall have seniority
determined in accordance with Section 15.02 of this Article.

15.02 Following completion of the probationary period, an employee shall be
credited with seniority within the plant measured by length of continuous
employment with the Employer at the plant measured from the employee’s must
recent date of hire. If two or more employees have the same seniority, the
employee whose name appears earlier on the alphabetical listing of employees
shall be deemed as having more seniority. Seniority shall be applicable only as
expressly provided in this Agreement.

15.03 Seniority and status as an employee shall terminate for any of the
following reasons:

   A.    Voluntary quit.   B.    Discharge for just cause.   C.    Working for
another employer during a leave of absence, in which case the employee shall be
considered to have voluntarily quit.   D.    In absent for three (3) consecutive
work days without notifying the Employer.   E.    Exceeds a leave of absence
without written approval of the Employer.   F.    Is layed off in excess of
twelve (12) months.

 

12

   G.    Fails to respond to the Employers notice of recall within two (2) days
after certified mail of notice to the last address of the employee as it appears
on the records of the Employer, in which case the employee shall be considered
to have voluntarily quit.   H.    Fails to report on the agreed upon scheduled
date of return to work, in which case the employee shall be considered to have
voluntarily quit.   I.    Retired.

15.04 When in the sole judgment of the Employer, it becomes necessary to effect
a reduction in the work force at a plant, the Employer will attempt to make such
reductions at the plant in inverse order of seniority, provided the employees
remaining have the skill, experience, qualifications and abilities to perform
the work available. Recalls from lay off shall be in order of seniority,
provided the employees returning have the skill and abilities to perform the
work available.

15.05 If an employee is transferred to a classification (including a
supervisor/coordinator position) outside the bargaining unit, such employee
shall be excluded for the coverage of this Agreement during the period the
employee is in said classification.

If within twelve (12) months such employee is re-transferred without
interruption in employment with the Employer to a classification within the
bargaining unit, the employee will as of the date of re-transfer be credited
with the seniority which he had at the time of their transfer in addition to all
seniority accumulated during the time the employee worked outside the bargaining
unit.

If following twelve (12) months of such transfer the employee is re-transferred
without interruption in employment with the Employer to a classification within
the bargaining unit, the employee will as of the date of re-transfer, be
considered a new employee for all purposes of this Agreement.

It is understood the Employer may make temporary assignments to other
classifications without regard to seniority.

15.06 On or before sixty (60) days, and annually thereafter, following the
signing of this Agreement, the Employer shall furnish the Union and post a
seniority list. Any employee who disputes the accuracy of such seniority list
shall discuss his concern with the Human Resource representative within seven
(7) calendar days of the posting before proceeding through Article XVII,
Grievance and Arbitration of the labor Agreement.

ARTICLE XVI
Job Posting

 

13

16.01 Bargaining unit employees will be provided with opportunities for shift
transfer or promotion to classifications covered by this Agreement on the basis
of seniority, providing the employee has the skill, qualifications and ability
to perform the job. An employee signing a posting for a shift transfer within
the classification posted shall be granted the position prior to an employee
signing for promotion.

16.02 Employees shall be made aware of promotional or shift transfer
opportunities through written job notices posted on Employer designated bulletin
boards for seven (7) calendar days. Any employee with six (6) months or more
service in their current job classification or one (1) year or more service on
their current shift wishing to be considered for such vacancies shall indicate
their interest in writing within the posting period. If the Employer
simultaneously posts multiple job notices, the employee may indicate multiple
interests and if selected for more than one position may determine which job he
wishes to accept. Employees not selected for the posted job(s), will be advised
as to the reason the employee was not selected.

16.03 Employees taking a scheduled paid or unpaid leave of absence of three (3)
weeks or more may submit in writing to their supervisor an indication of job
interests they wish to bid on during said leave of absence. Their supervisor
shall enter the employee’s name on each such job notice that is posted during
the period of absence. Employees who are absent due to illness or injury may
notify their supervisor in writing of any possible job posting for which they
wish to bid.

16.04 The employee selected to fill the posted job must satisfactorily complete
a thirty (30) work day training period. If during this training period the
Employer determines the employee cannot satisfactory perform the duties of the
job, the employee will be returned to his former position if available or may be
reassigned without loss of seniority.

ARTICLE XVII
Grievance and Arbitraion

17.01 A grievance is defined as a dispute or disagreement as to the
interpretation or application of the specific terms and conditions of this
Agreement. In the event of a grievance, there shall be no work stoppage or slow
down, and the matter will be settled in accordance with the procedure set forth.

17.02 Such disputes over the interpretation or application of any terms of this
Agreement shall be a “grievance” and will be processed in the following manner:

 

14

> Step 1: The aggrieved employee, with or without his grievance person, within
> three (3) working days after the event giving rise to the grievance or after
> the employee knows or reasonably should know of the occurrence to be grieved,
> will discuss and attempt to settle it with the employee’s immediate
> Coordinator. The employee’s immediate Coordinator shall have a period of three
> (3) working day within which to respond.
> 
> Any individual employee or group of employees who elect to present their
> grievance(s) to the Employer without the intervention of a bargaining
> representative may do so as long as adjustment is not inconsistent with the
> terms of the Collective Bargaining Agreement and provided further that the
> bargaining representative has been given the opportunity to be present at such
> adjustment.
> 
> Step 2: If the Coordinator’s answer is not satisfactory, the Union, no later
> than five (5) working days after the decision of the Coordinator may reduce
> the grievance to writing. Any written grievance must be signed and dated by
> the aggrieved employee and grievance person and set forth the facts giving
> rise to the grievance; a specified reference to the provisions of the
> Agreement alleged to have been violated; the names(s) of the aggrieved
> employee(s); reasons why the verbal answer in Step 1 was not satisfactory; and
> the remedy sought. The grievance shall be presented at a meeting with the
> Coordinator, Area Manager and/or Plant Manager, the grievant and two (2)
> grievance persons within five (5) working days after receipt of the employee’s
> written grievance. The Employer shall give a written answer to the grievant
> and the Union signed and dated within ten (10) working days of the Step 2
> meeting.
> 
> Step 3: If the grievance has not been satisfactorily settled in Step 2, the
> grievance may be appealed to the Human Resource Director, or his designee,
> within three (3) working days after receipt of the Employer’s written answer
> in Step 2. The Human Resource Director or his designee, the Plant Manager or
> his designee will meet with the grievant and the grievance committee
> (consisting of not more than two (2) persons) of the Union within ten (10)
> working days after receipt of the grievance in an attempt to reach a
> satisfactory settlement or adjustment of the grievance. Within five (5)
> working days after this meeting, the Employer will give its written answer to
> the staff representative and the President of the Local Union. Any of the
> elected grievers may be substituted, at the discretion of the Union, in any
> second or third step grievance meeting. It is understood that suspension and
> discharges shall be filed directly into the third step of the grievance
> procedure.
> 
> Step 4: If any Employer’s written answer to Step 3 is not satisfactory to the
> Union, the grievance may be appealed to the Vice President of

 

15

> Operations or his designee within seven (7) working days of the receipt of the
> Employer’s written answer to Step 3. The Vice President of Operations, Plant
> Manager and Human Resources Director will meet with the grievant, two (2)
> grievance persons and the staff representative of the Union within ten (10)
> work days after notification in an attempt to resolve the grievance. Within
> five (5) work days after this meeting, the Employer will give a written answer
> to the Union, which answer shall be final on the employee, the Union and the
> Employer, unless it is appealed to arbitration by the Union in accordance with
> the procedures set forth in the Agreement.

17.03 No grievance shall be accepted by the Employer unless it is submitted or
appealed within the time limits set forth in Step 1 of Section 17.02 of this
Agreement. If a grievance is not referred or appealed to the next step within
the specified time limits, it shall be considered settled on the basis of the
Employer’s last answer. If the Employer does not provide a written reply to the
Union within the specified time limits in any step of the grievance procedure,
the grievance shall result in the grievance being settled in accordance with the
request in the grievance. The Union and the Employer shall observe the specified
time limits in answering or appealing a grievance. Time limits in each step may
be extended by mutual agreement in writing.

Arbitration

17.04 If the Union wishes to carry the grievance beyond the fourth step, the
following procedure shall apply:

   A. The Union, through its staff representative, may appeal the grievance to
arbitration by giving a written notice to the Human Resource Director or his
designee within twenty-one (21) calendar days after the receipt of the Employers
answer to Step 4. The failure to appeal a grievance to arbitration within the
twenty-one (21) calendar day period shall constitute a waiver of the Union’s
right to appeal to arbitration.         B. Within ten (10) work days after the
notification of take the matter to arbitration, the parties shall request the
Federal Mediation and Conciliation Service (FMCS) to submit a panel of seven (7)
qualified arbitrators. Each party to the dispute shall be entitled to
alternately strike a name from the list until only one name remains and this
panel member shall be the neutral arbitrator. The order of striking shall be
determined by the flip of a coin. The arbitrator shall only have jurisdiction
and authority to interpret, apply or determine compliance and/or application of
the express provisions of this Agreement at issue between the Union and the
Employer. It is understood that the arbitrator shall not have jurisdiction or
authority to add to, detract from or alter in any way the terms of this
Agreement. The decision of the

 

16

      arbitrator on the merits of any grievance adjudicated within his
jurisdiction and authority shall be in writing and shall be final and binding on
the Employer, the Union and the employee(s).         C. The Employer and the
Union shall bear their own costs of the arbitration and shall equally share all
expenses and fees of the neutral arbitrator. The grievance procedure may be
utilized by the Union in processing grievances on behalf of the employees,
either individually or collectively. In processing grievances, the Union shall
observe the specified time limits in filing and appealing and the Employer shall
observe the specified time limits in answering.

ARTICLE XVIII
Union Representation

18.01 The Employer recognizes the right of the Union to designate not more than
eighteen (18) Stewards and three (3) grievance people from the Employer’s
seniority list.

18.02 A Union steward or grievance person, when requested by the grievant, shall
be compensated and allowed limited time off for investigating grievances and
participating in Step 1 discussions during working hours at their regular hourly
rate of pay. In such cases, the steward or grievance person shall seek
permission from their immediate Coordinator to leave their assigned duties.
Permission shall not be unreasonably withheld unless the Coordinator believes
there would be a disruption in production or an effect on efficiency of
operations. It is understood that each grievance investigation shall be
conducted by one steward or grievance person.

Upon receiving permission from the Coordinator, the steward or grievance person
shall clock out of their job and into the designated indirect account. If the
grievance investigation or Step 1 discussion requires the steward or grievance
person to leave his assigned area, he shall notify the Coordinator of that area
prior to beginning any investigation or discussion. When the steward or
grievance person leaves the area, he must notify the Coordinator of that area
that he is leaving and immediately return to his own work area. When entering
his own work area, he shall report immediately to his Coordinator and clock out
of the designated indirect account and clock back into his job. Paid time and
work time off for such investigation and Step 1 discussion shall not exceed
thirty (30) minutes per grievance.

18.03 The grievance person(s) and aggrieved employee(s) participating in Step 2
grievance meetings shall be paid in accordance with the following: Before

 

17

meeting with the Employer, the employees involved shall clock out of their job
and clock into the designated indirect account; at the conclusion of the
meeting, they shall clock back into their job and clock out of the indirect
account. The time consumed by the meetings, not to exceed two (2) hours each
week per Area Manager, shall be paid for by the Employer. Any additional time
spent in such grievance meeting shall be unpaid.

18.04 The grievance person(s) and aggrieved employee(s) participating in Step 3
or Step 4 grievance meetings shall be paid in accordance with the following:
Before meeting with the Employer, the employees involved shall clock out of
their job and clock into the designated indirect account; at the conclusion of
the meeting, they shall clock back into their job and clock out of the indirect
account. The time consumed by the meeting shall be paid by the Employer. It is
agreed by the parties that the meetings held at these steps shall be limited to
discussion of the facts pertaining to the resolution of the grievance(s)
involved.

18.05 Union stewards, grievance persons or aggrieved employees shall not be paid
for any time spent after Step 4 or at any arbitration proceedings.

18.06 A representative of the International Union, upon request to the Human
Resource Director, shall be granted permission to visit the plant at a mutually
satisfactory time for the purpose of investigating any grievance arising out of
this Agreement. During such visit, the Union representative shall be accompanied
to a designated non-work meeting area, shall comply with all applicable rules of
the Employer and shall not interfere with the operations of the plant nor with
the duties of employees. A grievance person, steward or local union officer who
wishes to meet with the Union representative in the Employer designated area may
so do upon receiving permission from his immediate Coordinator. The paid time
and work time off shall not exceed thirty (30) minutes. Upon receiving
permission, the grievance person, steward or local union office shall clock out
of his job and clock into the designated indirect account and upon return to his
area clock into his job and out of the indirect account.

18.07 The Employer acknowledges the right of the Union to appoint or otherwise
select a Negotiation Committee composed of not more than five (5) members who
are regular employees of the Employer. The Union agrees to notify the Employer
in writing as to the members of the negotiating committee. All employee time
participating in negotiations shall be unpaid. The Empolyer will credit the
Union negotiating committee with pension credit for time spent in negotiation
sessions only.

ARTICLE XIX
Bulletin Boards

 

18

19.01 The Employer shall provide eight (8) bulletin boards situated at agreed
upon locations to be used for the posting of Union notices. The President of the
Local Union or his designated representative shall be the Union officials to
sign and post Union notices. Only the posting of meeting notices, elections,
names of representatives and officers of the Union, and general noncontroversial
matters concerning the business of the Union may be posted. All matters to be
posted shall be presented by the Union representative to the Human Resources
Director for review and approval.

ARTICLE XX
Personal Time Off and Vacation

20.01 Full-time employees, after satisfactory completing their probationary
period, shall accrue Personal Time Off (PTO) from the first day of the month
following their date of employment. An employee absent from work or layed off in
excess of four (4) weeks will not accrue PTO until the first of the month
following the employee’s return to work.

20.02   Eligible employees shall accrue PTO hours as follows:         Less than
one (1) year    5.4 hrs./month       One (1) through four (4) years   8.7
hrs./Month       Five (5) through seven (7) years   10.1 hrs./Month       Eight
(8) through fourteen (14) years   13.4 hrs./Month       Fifteen (15) or more
years   16.8 hrs./Month                 Employees may accrue a maximum of 240
PTO hours. Employees with balances exceeding 240 hours at the beginning of the
month shall have until the end of that month to bring their balance including
the current month accrual below the 240 maximum or such hours shall be lost.

20.03 A minimum of two (2) or more consecutive hours of PTO may be requested.
Requests exceeding two (2) hours must be made in whole hour increments. The
Employer will not grant PTO requests that result in a deficit balance. Likewise,
employees having a PTO balance who request time off without pay shall be
required to utilize such PTO first before consideration will be given for time
off without pay.

20.04 Personal Time Off plus time worked cannot total more than the employee’s
scheduled hours in a regular straight time work shift.

20.05 Employees requesting PTO of one (1) week or more shall make such request
at least two (2) weeks in advance. For requests of less than one (1) week, such
request shall be at least equal in advance notice to the amount of PTO
requested.

 

19

20.06 Employees, at their discretion, may use all accrued and unused PTO during
any plant shut down or lay off periods. If such periods exceed four (4) weeks,
employees shall have the balance of their accrued and unused PTO paid out.

20.07 Employees who voluntarily terminate or retire shall be paid for all unused
accrued PTO hours through the month preceding their last day worked to a maximum
of 240 hours.

ARTICLE XXI
Safety and Health

21.01 The Employer, Union and employees agree to cooperate and to work toward
the continuing objective of reducing accidents and employee health hazards. To
this end, the Employer shall continue its efforts to make provisions and
policies for the safety and health of the employees. The parties recognize their
obligations and/or rights under existing Federal and state laws with respect to
safety and health matters. In this regard, it is the intent of the parties that
any concern of safety or health be processed through the provisions of this
Agreement before any charge be filed with any governmental agency.

21.02 In an effort to provide a safe work environment for all employees, the
Employer shall form a Safety committee. The committee shall be comprised of
employees representing each work area and shall be chaired by the Safety
Manager. Employee members shall serve two (2) year terms. Bargaining unit
members on the committee shall be selected through nomination and election by
bargaining unit employees in the designated work area. Fifty (50) percent of the
committee shall be selected new each year. The committed shall meet monthly and
strive for pro-active/preventive rather than reactive approaches to safety and
health concerns.

21.03 Standard industrial safety glasses shall be worn in production areas by
all employees and shall be provided by the Employer. The Employer shall provide
lenses and frames for employees who have accrued seniority and require
prescription glasses. Prescription glasses will be replaced if broken in the
course of work activities or every two (2) years provided there is a dramatic
change in the prescription. Employees may be required to verify damage or
prescription change before replacement is provided.

21.04 All employees shall wear hard hats and hearing protection as directed by
the Employer and refrain from wearing rings, loose fitting jewelry, necklaces
and dangling earrings during working time.

21.05 The Employer at its sole discretion may establish or modify safety
recognition programs. Any changes will be discussed with the Safety Committee
before making a final decision.

 

20

 



21.06 Upon successful completion of the ninety (90) probationary period, all
full-time employees shall be eligible to received annually a total of four (4)
uniform items or in lieu of two (2) uniform items a fifty (50) dollar safety
shoe allowance may be chosen. All employees are strongly encouraged to wear the
Employer provided uniform.

ARTICLE XXII
Tool Accountability

22.01 The Employer shall issue tools and equipment to employees. Employer issued
tools and equipment are the responsibility or the employee and shall be properly
used, maintained and returned to the Employer upon termination, voluntary
separation or lay off. Any employee who fails to return Employer issued tools or
equipment shall have the cost of those tools/equipment withheld from their final
pay check. Any remaining balance due shall be billed directly to the employee.
Tools and equipment supplied by the Employer shall never be removed from the
Employer’s premises and shall not be used for personal reasons or projects,
unless specifically authorized in advance by the employee’s supervisor. Employer
issued tools/equipment shall be replaced by the Employer upon return of the
originally assigned broken or damaged tool/equipment. Failure to return the
broken or damaged tool/equipment shall result in the employee replacing the tool
or equipment at the employee’s cost.

22.02 The Employer shall provide a locked area or locker for employees to secure
Employer issued tools and equipment. Employees shall provide their own locks.

ARTICLE XXIII
Activities

23.01 The Employer shall provide time off with pay for employees who participate
in New Prague volunteer activities as firemen, military honor guards, medical
technicians or ambulance attendants.

23.02 Employees who participate in similar volunteer activities outside of New
Prague may receive time off without pay.

23.03 Employees must request approval for such time off from their supervisors
as far in advance as possible and must return to their scheduled work shift
after the activity if there is two or more remaining hours in their scheduled
work shift. The Employer may request validation of participation in such
activity.

23.04 It is agreed between the parties that the Employer shall retain the sole
discretion to unilaterally modify, revise or eliminate any provisions or
practices under this Article. Additionally, the Employer shall retain the sole
discretion to

21

unilaterally modify, revise or eliminate practices and policies that pertain to
the current Employee Recreation Club, Service awards and Improvement Programs.

23.05 The Employer’s only obligation under the provisions of this Article is to
provide the Union ninety (90) days written notification before modifying,
revising or eliminating any practices, policies or provisions under the sections
of this Article.

ARTICLE XXIV
Field Service

24.01 The Employer retains the unilateral right to select and designate certain
qualified employees to be available and willing to perform off-site field
service and repair work. Employees selected shall receive an additional two
dollar and fifty cents ($2.50) per hour Field Service Premium over the hourly
rate of their current classification for all hours worked (off-site) at the
customer location while holding such designation.

24.02 When assigned to work off-site, the employee(s) shall receive their
regular rate of pay on the day of departure for all reasonable time incurred
from the point of departure to the employee’s final destination of the day. When
at the customer location, the employee shall earn the Field Service Premium in
addition to their regular rate of pay. On the day of return, the employee(s)
shall receive their regular rate of pay for all reasonable time incurred from
the point of departure and end upon the employee’s final point of destination of
the day.

24.03 Employees performing off-site field service and repair work will be
reimbursed a maximum of thirty (30) dollars per day for receipted meals. Lodging
will be reimbursed at the rate equivalent to a moderate priced (Holiday Inn)
motel. Required air transportation and/or automobile rental must be arranged
through the Employer designated travel operator. Employees shall receive the
mileage reimbursement rate corresponding to the published IRS rate when the
employee uses their personal automobile for Employer related business.

24.04 Overtime computation will include all hours worked as defined above. The
Field Service Premium will not roll into the overtime calculation.

ARTICLE XXV
Drug and Alcohol Policy

25.01 By reference the parties have negotiated a Drug and Alcohol Policy.

ARTICLE XXVI

22

Savings Clause

26.01 Should any provision of this Agreement be declared illegal by any court of
competent jurisdiction, such provision shall immediately become null and void,
leaving the remainder of the Agreement in full force and effect, and the parties
shall thereupon meet and confer in good faith regarding a substitute provision
which is in conformity with the applicable law.

ARTICLE XXVII
Duration of Agreement

27.01 The Agreement shall become effective on January 10, 2000 and shall remain
in effect through January 15, 2002.

Either party desiring to change, modify or terminate the Agreement must notify
the other in writing at least sixty (60) days prior to January 15, 2002, the
expiration date of this Agreement. If such notice is given and the parties fail
to reach agreement by the expiration date of this Agreement, then this Agreement
shall in all respects be deemed void and terminated.

Date                            , 2000               For the Union For the
Employer          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Thomas M. Hoffman Eric M. Rottier          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Steve Powers Scott R. Brittain          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Rick Kadrlik Roger Chlan          

--------------------------------------------------------------------------------

  Dale Vosejpka            

--------------------------------------------------------------------------------

 

23



Ken Gosewisch

--------------------------------------------------------------------------------

Tammy Sondrol

APPENDIX A

Classifications and Pay Rates

--------------------------------------------------------------------------------

 
GROUP 3
 
GROUP 4
   

--------------------------------------------------------------------------------

  AI Boxer       Welder Helper         AI Light Assembler   Liquid Penetrant
Tester     Parts Washer   Machine Operator         Maintenance Helper   Material
Handler                 Wrapper                 Buffer      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Pay Rate       Pay Rate         1/16/00   1/1/01   1/16/00   1/1/01 Start 8.21
  8.71   8.51   9.01 3 months 8.90   9.40   9.22   9.72 6 months 9.59   10.09  
9.93   10.43 9 months 10.28   10.78   10.64   11.14 12 months 10.97   11.47  
11.35   11.85 15 months 11.46   12.16   12.06   12.56 18 months 12.35   12.85  
12.77   13.27 21 months 13.09   13.59   13.48   13.98 Full Rate 13.73   14.23  
14.24   14.74

--------------------------------------------------------------------------------

 
GROUP 5
 
GROUP 6


--------------------------------------------------------------------------------

  Overhead Crane Operator   LPV/JPV Roller Operator     Electro Polisher  
Maintenance Tech 6         Inventory Accuracy Coordinator   Mass Spec/Welding  
      Machinist       Plumber 6 (Welding)         Maintenance Tech 5   Q.C.
Inspector 6         Mass Spec/Pumping   Specialty Machinist         Painter    
  Welder 6         Pipe Bender   Straddle Crane Operator     Plasma Cutter  
Programmable Plasma Cutter   Purchase Rec./Inspect Tech             Q.C.
Inspector 5             Shear Operator             Shipping/Receiving
Coordinator   *Rates Paid Above Group 6   Truck Driver   NDE   $1.00   Tube Rack
Technician   Master Welder   $1.00   Welder 5       Jig and Fixtures   $1.00  
Plumber 5       Electrician   $3.00   AI Liquid Test/Mass Spec Operator  
Electronic Tech   $8.78

--------------------------------------------------------------------------------

  Pay Rate       Pay Rate         1/16/00   1/1/01   1/16/00   1/1/01   Start
9.29   9.79   9.98   10.48   3 months 10.07   10.57   10.82   11.32  

--------------------------------------------------------------------------------

24



--------------------------------------------------------------------------------

6 months 10.85 11.35 11.66 12.16 9 months 11.63 12.13 12.50 13.00 12 months
12.41 12.91 13.34 13.84 15 months 13.19 13.69 14.18 14.68 18 months 13.97 14.47
15.02 15.52 21 months 14.75 15.25 15.86 16.36 Full Rate 15.53 16.03 16.70 17.20

--------------------------------------------------------------------------------

25



APPENDIX B
Lead Persons

Employees working as Lead Persons shall receive a twenty-five (25) cents per
hour premium over the top of their rate or the rate of the classification they
lead, whichever is greater. Lead Persons shall be selected solely by the
Employer.

APPENDIX C
Tuition Reimbursement

Full-time employees who have accrued seniority of at least one (1) year shall be
eligible for tuition and book reimbursement not to exceed $1,500 per calendar
year for work related courses taken at accredited educational institutions.
Reimbursement shall be made upon verification of satisfactorily completing the
course along with properly receipted expenditures.

APPENDIX D
Pension Plan

The Employer shall offer a Pension Plan to all bargaining unit employees who
have satisfactorily completed their probationary period. The benefit level for
all active eligible employees shall be twenty-five dollars ($25.00) for all
benefit service earned as defined by the Plan. All aspects and operations of
this Plan shall be governed by the Plan documents and shall not be subject to
the grievance and arbitration provisions of this Agreement. If any conflict
arises between the Plan documents and this section of the Agreement, the terms
of the Plan’s documents shall control. Except as to benefit level, the Employer
shall retain sole right to modify or amend the Plan without notice or bargaining
to the extent permitted by ERISA, the IRC or other related regulations.

APPENDIX E
Life & AD&D Insurance

The Employer shall provide employees with life insurance equal to one (1) times
the employee’s annual basic earnings as defined by the Plan not to exceed fifty
(50) thousand dollars. All aspects of this Plan shall be governed by the Plan’s
document and shall not be subject to grievance or

26



arbitration. If any conflict arises between the Plan and this section, the terms
of the Plan’s documents shall control.

The Employer shall provide employees with Accidental Death and Dismemberment
Insurance equal to one (1) times the employees annual basic earnings as defined
by the Plan not to exceed fifty (50) thousand dollars. All aspects of this Plan
shall be governed by the Plan’s document and shall not be subject to grievance
or arbitration. If any conflict arises between the Plan and this section, the
terms of the Plan’s documents shall control.

APPENDIX F
Health Insurance

All full-time employees, after a prescribed waiting period, shall be eligible to
participate in the Employers health insurance plan(s) as described by the
Employee’s Group Benefit Plan booklet. Upon thirty (30) days written notice and
subsequently informing the Union of specific changes to the plan(s), the
Employer may modify, amend or change carriers, benefit levels or terms of
coverage without negotiation or approval by the Union, provided the
employee/Employer cost sharing is the same for all employees (union and
non-union) regularly assigned and working at the New Prague and Lonsdale
facilities.

The Employer agrees that the benefit levels and the premium contribution rates
in effect as of January 1, 2000 shall remain in effect without change or
modification through the calendar year ending December 31, 2000.

The Employer’s liability in any claim for benefits under these group insurance
plans is governed by the plan documents and is limited to the benefits provided
by the specific plan. A copy of these plans shall be given to each employee.

27



 

[GRAPHIC]

     Chart Industries, Inc.
Storage Systems Division
Schedule of Benefits
Effective January 1, 2000

PLAN A
PLAN B
SINGLE COVERAGE - $9.50 per month
SINGLE COVERAGE - $27.00 per month
FAMILY COVERAGE - $24.00 per month
FAMILY COVERAGE - $67.00 per month
      Deductible $500 per individual
$200 per individual
  $1,000 family max.
$400 family max.
   

Co-insurance 80% of $2,000 then 100%
80% of $2,000 then
100%  

  to an unlimited maximum
to an unlimited maximum
   

Out of Pocket $900 per individual
$600 per individual
  $1,400 family max.
$1,000 family max.
   

Diagnostic Applies to deductible
$250 per individual
   X-Ray & Lab  

   

Out patient Surgery 100%
100%
   

Maternity Applies to deductible
Applies to deductible
   

Mental & Nervous Outpatient: 50% per visit Outpatient: 50% per visit      
Prescriptions Drug card
Drug card
  Generic - $7.00 Generic - $7.00   Non-generic - $12.00
Non-generic - $12.00
      Vision Exam 1 Exam per year per person. 1 Exam per year per person.   20%
discount on prescription 20% discount on prescription   glasses from
participating provider. glasses from participating     provider.

For more complete details of coverages outlined above or specifics regarding
pre-existing coverage limitations, please refer to a Summary Plan Document
available in the Human Resources Department.

28

APPENDIX G
Dental Insurance

All full-time employees, after a prescribed waiting period, shall be eligible to
participate in the Employer existing Dental Insurance plan as described by the
Employee’s Group Benefit Plan booklet. Upon thirty (30) days written notice and
subsequently informing the Union of the specific changes to the plan, the
Employer may modify, amend or change insurance carriers, benefit levels or terms
of coverage without negotiation or approval by the Union, provided the
employee/Employer cost sharing is the same for all employees (union or nonunion)
regularly assigned and working at the New Prague or Lonsdale facilities.

The Employer agrees that the benefit levels and the premium contribution rates
in effect as of January 1, 2000 shall remain in effect without change or
modification through the calendar year ending December 31, 2000.

The Employer’s liability in any claim for benefits under this group insurance
program is governed by the plan documents and is limited to the benefits
provided by the specific plan. A copy of the plan shall be given to each
employee.

DELTA DENTAL

Single - $4.00 per month
Family - $11.00 per month

Unit 1 – Diagnostic and Preventive 100%     Unit 2 – Basic Procedures 80% plus
deductible     Unit 3 – Major Procedures 80% plus deductible     Unit 4 –
Orthodontia 50% plus deductible
(Available only to Dependent Children between ages of 8
and 19 years up to a lifetime maximum of $1,000 per person)
    Deductible - $50.00 per individual $150.00 per family

29



APPENDIX H
401K Plan

The Employer shall offer eligible employees a savings plan qualified under the
Internal Revenue Code (“IRC”). The Employer anticipates continuing to match
employee contributions at the rate designated by the plan as of January 1, 2000
[of seventy-five percent (75%) for the first one percent (1%) of base pay
contributed by an eligible employee and twenty-five percent (25%) for the next
five percent (5%) of base pay contributed by eligible employee.] Although the
Employer anticipates continuing contributions at those rates, the Employer shall
retain its current rights under the Plan to unilaterally increase, decrease or
terminate Employer contributions and to determine other aspects of the Plan
operation. The Employer shall provide the Union thirty (30) days written notice
prior to implementing any changes in the Plan and shall not terminate the plan
without discussing such action with the Union.

All aspects of the Plan, including but not limited to eligibility requirements,
contribution levels, employer match, borrowing and withdrawal shall be governed
by the Plan and applicable statutes and regulations.

Disputes regarding participation and operation of the Plan shall not be subject
to grievance or arbitration under this Agreement. If any conflict arises between
the Plan, this Agreement and applicable statutes and regulations, the terms of
this Plan and the applicable statutes and regulations shall control.

APPENDIX I
Flex Spending Account

The Employer shall provide a Flex Spending Account for pre tax payroll
deductions to be used for out-of-pocket medical and/or day care expenses and
group insurance premium payments.

30

 

[GRAPHIC] Storage System Division

--------------------------------------------------------------------------------

  407 Seventh Street NW   New Prague, MN 56071

 

June 25, 1998

Mr. Thomas M. Hoffman
Sub District Director
United Steelworkers of America
2829 University Ave. SE
Suite 100
Minneapolis, MN 55414

Dear Mr. Hoffman;

Effective with the commencement date of the Agreement this letter will clarify
MVE’s policy with regard to temporary employees, temporary service and seasonal
employees. Employer may keep these people working in bargaining unit jobs for a
period not to exceed ninety (90) calendar days. During this time these people
will not be subject to the terms and conditions of the Agreement. At the
conclusion of the ninety (90) calendar day period they would serve a thirty (30)
calendar day probationary period. Upon the successful completion of the
probationary period they would become full time employees. After the employee
completes his probationary period the employee shall be credited with seniority
measured by the commencement of the most recent ninety (90) day period.

Sincerely,

Scott Brittain
Director of Human Resources

31



 
TABLE OF CONTENTS
            Article Title Page             Agreement 1     Preamble 1         I
Responsibilities of the Parties 1         II Recognition 2         III Retention
of Management Rights 3         IV Union Membership 4         V Dues Check Off 4
        VI No Strike No Lockout 5         VII Successorship 6         VIII
Bargaining Unit Work 6         IX Pay 6         X Job Classifications 7  
      XI Hours of Work 8         XII Holiday 9         XIII Leave of Absence 9  
      XIV Overtime 11         XV Seniority and Lay Off 12         XVI Job
Posting 14         XVII Grievance and Arbitration 15         XVIII Union
Representation 17         XIX Bulletin Boards 19         XX Personal Time Off
and Vacation 19         XXI Safety and Health 20         XXII Tool
Accountability 21         XXIII Activities 22         XXIV Field Service 22  
      XXV Drugs and Alcohol 23         XXVI Savings Clause 23         XXVII
Duration 24              Appendix A Classifications and Pay Rates 25  
   Appendix B Lead Persons 26      Appendix C Tuition Reimbursement 26  
   Appendix D Pension Plan 26      Appendix E Life and AD&D Insurance 26  
   Appendix F Health Insurance 27      Appendix G Dental Insurance 29  
   Appendix H 401K Plan 30      Appendix I Flex Spending Account 30     Letter
of Understanding 31  

32